Case: 18-30881      Document: 00514984090         Page: 1    Date Filed: 06/05/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                      No. 18-30881                           FILED
                                                                        Lyle W. Cayce
                                                                             Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

CARROLL GRIFFIN, also known as Junny, also known as GWAUP,

                                                 Defendant-Appellant



                   Appeal from the United States District Court
                      for the Western District of Louisiana
                              USDC No. 6:18-CV-79


Before SOUTHWICK, HAYNES, and HO, Circuit Judges.
PER CURIAM: *
       Carroll Griffin, federal prisoner # 19523-035, moves this court for a
certificate of appealability (COA) to appeal the district court’s denial of his
28 U.S.C. § 2255 motion, alleging that counsel was ineffective in failing to file
a direct appeal on his behalf. The district court denied the motion following an
evidentiary hearing.       Griffin now challenges the district court’s failure to
appoint counsel to represent him at that hearing.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-30881    Document: 00514984090    Page: 2   Date Filed: 06/05/2019


                                No. 18-30881

      Rule 8(c) of the Rules Governing § 2255 Proceedings required the district
court to appoint Griffin counsel for the evidentiary hearing because he was
unable to afford retained counsel. See United States v. Vasquez, 7 F.3d 81, 84
(5th Cir. 1993). Griffin’s motion for a COA is therefore GRANTED. The
district court’s judgment is VACATED, and the case is REMANDED for a new
evidentiary hearing with appointed counsel.




                                      2